Case 2:20-cv-02407-JPM-cgc Document 17-1 Filed 07/01/20 Page 1 of 18                          PageID 82




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TENNESSEE
                                    WESTERN DIVISION


 SEDRIC WARD,                                            )
                                                         )
                  Plaintiff,                             )
                                                         )       Civil Action No.
 v.                                                      )       2:20-cv-02407-JPM-cgc
                                                         )
 SHELBY COUNTY, SHELBY COUNTY                            )
 SHERIFF’S OFFICE,                                       )
                                                         )
                  Defendants.                            )


                      MEMORANDUM IN SUPPORT OF DEFENDANT
                   SHELBY COUNTY, TENNESSEE’S MOTION TO DISMISS


           COME NOW the Defendants, Shelby County, Tennessee and the Shelby County Sheriff’s

 Office (collectively, “the County”) and move the Court to dismiss this action pursuant to Rule

 12(b)(6) of the Federal Rules of Civil Procedure because Plaintiff has failed to state a claim upon

 which relief can be granted in his Complaint. A complaint “must contain sufficient factual matter,

 accepted as true, to state a claim to relief that is plausible on its face” in order to survive a motion

 to dismiss under Rule 12(b)(6). Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Here, it is not possible,

 much less plausible, for Plaintiff to obtain relief from his Complaint.

      I.      Plaintiff Has Waived the Claims Set Out in His Complaint

           Plaintiff waived the right to seek relief for any of the issues raised in the Complaint by

 executing the Settlement Agreement. “Once concluded, a settlement agreement is as binding,

 conclusive, and final as if it had been incorporated into a judgment.” Bostick Foundry Co. v.

 Lindberg, a Div. of Sola Basic Industries, Inc., 797 F.2d 280, 283 (6th Cir. 1986). Ward waived
Case 2:20-cv-02407-JPM-cgc Document 17-1 Filed 07/01/20 Page 2 of 18                         PageID 83




 the right to “any and all claims whatsoever . . . arising out of his termination from employment”

 with the County by executing the agreement. (ECF No. 1-1, ¶3, PageID 31).

        This Court has recognized that a party may relinquish its right to litigate a claim through

 various means, “including by release, waiver, or covenant.” AngelFix Tech, LLC. V. Technology,

 2016 WL 6770671 at *1 (W.D. Tenn. November 15, 2016); see Bostick, 797 F.2d at 283 (stating

 that the Sixth Circuit has long recognized a district court’s power to enforce settlement agreements

 precluding future litigation). The agreement at issue here plainly states the unambiguous terms of

 the parties’ contract for waiver. Plaintiff attached the agreement to his Complaint. (ECF No. 1-1).

        The crux of the dispute resolved by the “Agreement and General Release” (ECF No. 1-1,

 PageID 31) (“Settlement Agreement”) was Plaintiff’s “termination from employment from the

 Shelby County Sheriff’s Office on April 7, 2015.” The County offered Plaintiff consideration in

 the form of reinstatement to his Corrections Deputy position and three (3) weeks’ worth of back

 pay. Id. In return, Plaintiff agreed to release the County from “any and all claims whatsoever,

 both known and unknown, both before the [Civil Service Merit] Board and before any local, state,

 or federal agency or court, arising out of his termination from employment.” Id. (emphasis added).

 Plaintiff unambiguously indicated his acceptance of these terms by placing his signature, witnessed

 by a Notary Public, on the Settlement Agreement. Id.

        Since Plaintiff has admitted to the existence of a contract relinquishing his litigation rights,

 the only question before the Court is whether the Settlement Agreement precludes the instant suit.

 See AngelFix Tech, 2016 WL 6770671 at *3. Plaintiff seeks a declaratory judgment that the

 Settlement Agreement is not enforceable. Plaintiff states that the Settlement Agreement is

 unenforceable either because he did not “perfect” the agreement, (ECF No. 1, ¶4.67, PageID 12),




                                                   2
Case 2:20-cv-02407-JPM-cgc Document 17-1 Filed 07/01/20 Page 3 of 18                         PageID 84




 or because USERRA prohibits the “forfeiture [of] USERRA reemployment rights” (Id. at ¶4.72).

 Neither of these assertions is correct.

        Plaintiff’s statement that the Settlement Agreement is not enforceable because he did not

 “perfect” the agreement is merely conclusory. Plaintiff does not allege a single fact that would

 show which element of contract formation—offer, acceptance, or consideration—is missing from

 the Settlement Agreement. Plaintiff’s statement that he did not “perfect” the Settlement Agreement

 is nothing more than a “naked assertion devoid of further factual enhancement.” Ashcroft, 556

 U.S. at 678 (internal quotation marks and citations omitted). Such statements are insufficient to

 support a claim for relief. Id. (“A pleading that offers labels and conclusions . . . will not do”)

 (internal quotation marks omitted).

        Further, the plain language of the Settlement Agreement (the meaning of which Plaintiff

 does not contest) states that the terms of the Settlement Agreement will be deemed to be jointly

 drafted by the parties. (ECF No. 1-1, ¶7, PageID 32). Plaintiff’s incorporation of the Settlement

 Agreement into his Complaint, without any allegation that he did not understand the terms of the

 agreement or willingly execute it, contradicts any claim that he did not “perfect” the Settlement

 Agreement. Plaintiff’s claim for a declaratory judgment that the Settlement agreement is

 unperfected should fail.

        Plaintiff’s claim that USERAA prohibits enforcement of the Settlement agreement also

 fails as a matter of law. There is nothing in USERRA that prohibits a service member from entering

 into an enforceable agreement to settle a potential USERRA claim. Indeed, 38 U.S.C. §§ 4302(a)

 specifically states that nothing in the statute shall “nullify or diminish any . . . contract [or]

 agreement, . . . that establishes a right or benefit that is more beneficial” than the potential relief

 under USERRA. Thus, when parties such as Plaintiff decide the consideration offered in a



                                                   3
Case 2:20-cv-02407-JPM-cgc Document 17-1 Filed 07/01/20 Page 4 of 18                       PageID 85




 settlement agreement is more beneficial than potential USERRA relief, the statute will not bar that

 party from waiving their USERRA rights in favor of the settlement agreement. 38 U.S.C. §§

 4302(a); see also Wysocki v. International Business Machine Corp., 607 F.3d 1102 (6th Cir. 2010)

 (holding that a release of USERRA liability was enforceable where the releasing party received

 consideration for the release in the form of a severance payment).

        Similarly, Plaintiff’s claim that the Settlement Agreement is defective for lack of notice of

 USERRA rights fails. USERRA does not contain any notice requirements as to settlement

 agreements. Plaintiff states that “[t]he notice and waiver requirements of USERRA are wide-

 ranging.” (ECF No. No. 1, ¶5.10, PageID 20). This is a mischaracterization of the law. USERRA

 speaks to an employer’s obligation to provide notice of rights to employees precisely one (1) time

 in the statute. 38 U.S.C. § 4334 states:

        Each employer shall provide to persons entitled to rights and benefits under this
        chapter a notice of the rights, benefits, and obligations of such persons and such
        employers under this chapter. The requirement for the provision of notice under
        this section may be met by the posting of the notice where employers customarily
        place notices for employees.

 (emphasis added).

        The plain language of the statute allows employers to meet all of their notice requirements

 by posting a single poster in their workplace. There is absolutely no requirement in the statute that

 employees receive individualized notice of their USERRA rights, much less enhanced notice in

 the execution of a settlement agreement.

        Similarly, Plaintiff cannot obtain a declaratory judgment invalidating the Settlement

 Agreement by claiming the language of the agreement is insufficiently specific to waive USERRA

 rights. Plaintiff states at Paragraph 5.11 of the Complaint that § 4316(b)(2)(A)(ii) requires waivers

 of the USERRA rights such as the Settlement Agreement to be “clear, unequivocal, and in writing.”



                                                  4
Case 2:20-cv-02407-JPM-cgc Document 17-1 Filed 07/01/20 Page 5 of 18                     PageID 86




 (ECF No. 1, ¶5.11, PageID 20). Plaintiff goes on to state that, pursuant to § 4316 (b)(2)(B), “[i]t

 is the burden of the employer to prove a knowing and clearly written notice and to show that the

 employee was aware of the specific rights or benefits to be lost.” Id. This is not what USERRA

 requires.

        The plain language of 38 U.S.C.A. § 4316(b) only speaks to an employee’s right to

 reemployment after returning from a tour of duty with the armed services. It does not apply here.

 Under this section, an employer is required to treat a service-member employee’s tour with the

 military as being on furlough or leave of absence. 38 U.S.C.A. § 4316(b)(1)(A). The statute states

 the service member is entitled to all benefits that any other employee on leave might receive, and

 that the employer must return the service member to work upon completion of their tour of duty.

 38 U.S.C.A. § 4316(b)(1)(B). The only way for an employer to avoid their obligation to reinstate

 the employee is for the employee to knowingly provide written notice of their intent to not return

 to work. 38 U.S.C.A. § 4316(b)(2)(A)(ii). In this extremely limited context, the employer does

 have the burden of proving the employer waived their right to return to work in writing. 38

 U.S.C.A. § 4316(b)(2)(B). The provision is irrelevant to Plaintiff’s claims here.

        There is absolutely nothing in the language of § 4316(b) that makes that part of the statute

 relevant to the enforceability of the Settlement Agreement, or any other allegation in the

 Complaint. The Settlement Agreement did not resolve any dispute relating to Plaintiff’s right to

 return to work after service because no such dispute exists. There has been no allegation, at all,

 that Plaintiff was not properly returned to work after completing military training or service.

 Indeed, Count Three of the Complaint only cites the County for alleged discrimination and

 retaliation under § 4311(a)-(c), not § 4316. (ECF No. 1, ¶5.31-39, PageID 20-29).




                                                  5
Case 2:20-cv-02407-JPM-cgc Document 17-1 Filed 07/01/20 Page 6 of 18                                PageID 87




         The Sixth Circuit’s ruling in Wysocki v. Int'l Bus. Mach. Corp., 607 F.3d 1102 (6th Cir.

 2010) supports a finding that Plaintiff’s entire case is barred by the Settlement Agreement. Like

 this case, Wysocki dealt with the enforceability of a release of liability after a service-member

 employee was terminated from his civilian employment. In Wysocki, the employee alleged that his

 termination was motivated by the fact that he had previously taken military leave. Wysocki, 607

 F.3d 1103-04. The Wysocki employee also entered into a written agreement whereby he would

 receive a severance payment in exchange for releasing his former employer from all potential

 liability. Id. at 1104. Despite accepting this agreement, the employee later attempted to bring a

 USERRA claim. Id. The district court found that plaintiff had waived his right to bring a USERRA

 claim by entering into the agreement and dismissed the action. Id.

         The Sixth Circuit in Wysocki explicitly stated that § 4302(a) affords veterans “the ability

 to waive their USERRA rights without unnecessary court interference.” Id. at 1108. Thus, when a

 potential USERRA plaintiff decides to accept valuable consideration in exchange for waiving their

 right to bring a USERRA claim, that agreement will be enforceable to bar such a claim in the

 future. Id. at 1109 (affirming the district court’s decision to dismiss the case based upon the valid

 waiver of USERRA rights).

         Here, as in Wysocki, the release “used clear and unambiguous language and involved a

 valuable amount of consideration.”1 Id. at 1108. There is no reasonable argument that Plaintiff did


 1
   The Sixth Circuit in Wysocki reasoned that referencing claims relating to “veteran status” alone was
 enough to put the employee on notice that he was specifically waiving USERRA rights. Wysocki, 607 F.3d
 at 1108. Here, the Settlement Agreement speaks to any claims “arising out of [Plaintiff’s] termination.”
 (ECF No. 1-1, ¶3, PageID 31). And Plaintiff’s own recitation of the facts shows that he believes his military
 service was what precipitated his termination. Plaintiff has made it exhaustively clear in his Complaint that
 he as always felt his termination was based upon his military service or “veteran status”. Taking all of
 Plaintiff’s factual statements in the Complaint as true, there is no reasonable argument that Plaintiff did not
 know he, like the plaintiff in Wysocki, was waiving USERRA rights by releasing his employer from any
 liability arising from his termination.


                                                       6
Case 2:20-cv-02407-JPM-cgc Document 17-1 Filed 07/01/20 Page 7 of 18                          PageID 88




 not understand the language of the Settlement Agreement because he was represented by his own

 attorney during the negotiation process. (ECF No. 1-1, ¶8, PageID 32). Plaintiff certified that he

 had “carefully read the Agreement and fully understands all of its provisions and effects.”

 Defendants request that the Court enforce the Settlement Agreement and dismiss the entire cause

 of action.

     II.      Plaintiff’s Claims Are Barred by the Doctrines of Laches and Equitable
              Estoppel.

           Plaintiff makes allegations regarding a termination that occurred in 2015, (ECF No. 1,

 ¶4.48, PageID 9), and identical to the lawsuit his counsel brought in 2018 and dismissed with

 prejudice last year.2 Rather than bring his lawsuit at that time, Plaintiff waited five years from the

 date of his termination, allowing his now-sought-after front pay award to multiply. Plaintiff is

 barred by laches from attempting to bring this lawsuit now.

           Laches is an equitable defense barring plaintiffs “from proceeding if they unreasonably

 delayed in filing their suit and that delay harmed the Defendant.” E.E.O.C. v. Autozone, Inc., 258

 F. Supp. 2d 822, 826 (W.D. Tenn. 2003). Laches “requires proof of (1) lack of diligence by the

 party against whom the defense is asserted, and (2) prejudice to the party asserting the defense.”

 Nat'l R.R. Passenger Corp. v. Morgan, 536 U.S. 101 (2002) (citation omitted). Prejudice may be

 either evidentiary or economic. “When the consequences of an untimely filed or delayed complaint

 cause a defendant to suffer monetary loss, e.g., incurring damages which likely would have been

 prevented by earlier suit, a finding of economic prejudice may be warranted.” Nartron Corp. v.

 Borg Indak, Inc., 848 F. Supp. 2d 725, 748 (E.D. Mich. 2012) (citation, internal quotation marks

 and brackets omitted).



 2
  As addressed below, Plaintiff attempts to incorporate that now-dismissed lawsuit into his own. (See ECF
 1).

                                                    7
Case 2:20-cv-02407-JPM-cgc Document 17-1 Filed 07/01/20 Page 8 of 18                         PageID 89




        Here, the Plaintiff unreasonably delayed in filing his suit. His alleged termination occurred

 in 2015, but he waited five years to bring suit. And Shelby County will be prejudiced by the delay.

 Since Plaintiff’s 2015 termination, the front pay he now seeks, (see ECF No. 1, PageID 29), has

 grown much larger than it would have been had he brought his suit earlier. And since his counsel

 brought this same lawsuit on behalf of plaintiffs Williams and Vaughn in 2018 and Plaintiff did

 not join at that time, both the County’s defense expenses and the attorney’s fees and costs Plaintiff

 now seeks, (see id. at PageID 30), are unnecessarily duplicated. Laches bars Plaintiff’s

 unreasonable delay.

        Further, even if the Plaintiff’s undue delay in filing suit does not bar his claim under laches,

 he is nonetheless barred from bringing suit under the related doctrine of equitable estoppel.

 Plaintiff brought this lawsuit despite entering into an agreement with Shelby County Government

 releasing the Defendants from all claims. His lawsuit is inconsistent with his representations in the

 Settlement Agreement and is inequitable.

        The doctrine of equitable estoppel “is designed to prevent undue hardship to one who has

 relied to his detriment on an earlier inconsistent position of his opponent.” Reynolds v. Comm'r,

 861 F.2d 469, 474 (6th Cir. 1988). It is “a judicial doctrine of equity which operates apart from

 any underlying statutory scheme.” Mutchler v. Dunlap Memorial Hosp., 485 F.3d 854, 861 (6th

 Cir. 2007) (citation omitted). Equitable estoppel requires “(1) misrepresentation by the party

 against whom estoppel is asserted; (2) reasonable reliance on the misrepresentation by the party

 asserting estoppel; and (3) detriment to the party asserting estoppel.” Mich. Express, Inc. v. United

 States, 374 F.3d 424, 427 (6th Cir.2004); see Yeda Research & Dev. Co. v. Imclone Sys., Inc., No.

 03 CIV. 8484 (NRB), 2005 WL 2923545, at *8 (S.D.N.Y. Nov. 3, 2005) (“[L]aches is founded




                                                   8
Case 2:20-cv-02407-JPM-cgc Document 17-1 Filed 07/01/20 Page 9 of 18                         PageID 90




 upon a plaintiff's unreasonable and inexcusable delay in raising a claim, whereas equitable estoppel

 requires some sort of misleading conduct detrimentally relied upon by another party.”).

        Here, Plaintiff represented to Shelby County that he would “release the SCSO and its

 officers, directors, and employees, from any and all claims whatsoever, both known and unknown,

 both before the [Civil Service Merit] Board and before any local, state, or federal agency or court,

 arising out of his termination from employment on April 7, 2015 . . . .” (ECF No. 1-1, ¶3, PageID

 31) (emphasis added). Shelby County relied on that representation by agreeing to reinstate

 Plaintiff. Additionally, the County changed their legal position in the Civil Service Merit Board

 appeal by not proceeding with its defense of Plaintiff’s termination. (See id.). Now, despite that

 agreement, Plaintiff seeks to bring a claim for monetary damages against Shelby County and the

 SCSO. He should be equitably estopped from doing so.

        Finally, the instant action is untimely and inequitable in that the Complaint is, in fact,

 Plaintiff’s attempt to intervene in a lawsuit that has already been dismissed. As Plaintiff states in

 his Complaint, Alvin Williams and Steven Vaughn have already brought this lawsuit, making the

 same allegations regarding the same 2015 event. The Plaintiff’s Complaint even seeks to

 incorporate “all facts set forth in Document 1, U.S. Dist. Court for the W.D. Tennessee, Civil

 Cause No. 2:18-02531-JPM-cgc.” (ECF No. 1, ¶4.2, PageID 5). That lawsuit (brought by

 Plaintiff’s counsel in this case) was dismissed with prejudice pursuant to a Joint Stipulation of

 Dismissal on December 12, 2019. (See 2:18-cv-02531, D.E. Nos. 90-91). The final deadline to

 amend in the Williams/Vaughn lawsuit has long-since run. Thus, any attempt to amend that lawsuit

 is untimely. Similarly, if it is an attempt to intervene in that lawsuit, it is also untimely. See Fed.

 R. Civ. P. 24; Clarke v. Baptist Mem'l Healthcare Corp., No. 06-2377, 2014 WL 12626322, at *3

 (W.D. Tenn. July 9, 2014) (“Whether intervention is sought as of right or by permission of the



                                                   9
Case 2:20-cv-02407-JPM-cgc Document 17-1 Filed 07/01/20 Page 10 of 18                          PageID 91




 court, a motion under Rule 24 must be timely.”). Whether Plaintiff seeks to amend the dismissed

 lawsuit or intervene in it, such action is not timely and should not be allowed.

     III.      Plaintiff’s Complaint Should Be Dismissed to the Extent that He Has Failed to
               State a Claim Upon Which Relief Can Be Granted.

            The County requests that the Complaint be dismissed because Plaintiff has failed to

 adequately plead any claim for relief under Rule 8(a) of the Federal Rules of Civil Procedure.

 F.R.C.P 8(a)(2) states that complaints must contain “a short and plain statement of the claim

 showing that the pleader is entitled to relief.” “To survive a motion to dismiss, a complaint must

 contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

 face.” Ashcroft, 556 U.S. at 678. Courts are not required to accept “legal conclusion couched as a

 factual allegation” when determining whether a claim is plausible. Id. (citing Bell Atlantic Corp.

 v. Twombly, 550 U.S. 544, 556 (2007)). The instant Complaint is devoid of facts necessary to

 plausibly state a claim for relief.

i. Plaintiff lacks standing to bring an action for declaratory relief regarding current leave policies.

            Plaintiff lacks standing to bring any suit related to the County’s current military leave

 policy because that policy is not currently, and has never been, applicable to him. A party’s

 standing to sue in federal court is rooted in in the U.S. Constitution. See Spokeo, Inc. v. Robbins,

 136 S. Ct. 1540, 1547 (2016) (stating that a federal court’s power only extends to cases and

 controversies as set out in Article III, Section II of the U.S. Constitution). The standing doctrine

 “limits the category of litigants empowered to maintain a lawsuit in federal court to seek redress

 for a legal wrong.” Id. “The plaintiff, as the party invoking federal jurisdiction, bears the burden

 of establishing” that they have standing to bring their suit. Id.

            There are three (3) necessary elements a plaintiff must plead in their complaint to

 adequately establish standing: “(1) [the plaintiff] suffered an injury in fact, (2) that is fairly


                                                   10
Case 2:20-cv-02407-JPM-cgc Document 17-1 Filed 07/01/20 Page 11 of 18                         PageID 92




  traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed by a

  favorable judicial decision” Id. “Where, as here, a case is at the pleading stage, the plaintiff must

  clearly . . . allege facts demonstrating each element.” Id. (internal quotation marks and citations

  omitted).

         Plaintiff fails to establish standing in his Complaint to sue for any relief related to the

  County’s current military leave policy. It is the County’s current policy, enacted in 2017, that

  Plaintiff believes entitles him to relief. (See ECF No. 1, ¶5.14, PageID 22 (“Mr. Ward further

  requests Declaratory Judgment that Shelby County’s Military Leave Policy (attached here to as

  Exhibit B) violates USERRA”); and ECF No. 1-2, PageID 34 (“Effective Date 8-10-17”)). Plaintiff

  has admitted that he has not worked for the County, or been subject to any of its policies, since

  2015. (ECF No. 1, ¶4.48, PageID 9).

         It is, therefore, impossible for Plaintiff to show: 1) that the 2017 policy has harmed him in

  any way since his exit from employment with the County in 2015; 2) that the County was

  responsible for any harm resulting from a policy that has never been applied to Plaintiff; or, 3) that

  a favorable judicial decision would address the harm he has not, and likely never will, suffer. In

  other words, Plaintiff’s own Complaint shows he does not have standing to sue over the County’s

  current military leave policy.

ii. Plaintiff has not adequately pled a case discrimination and retaliation under 38 U.S.C. §
    4311(a) - (c)

         Plaintiff only brings USERRA-specific claims pursuant to § 4311 of the statute. (See ECF

  No. 1, ¶5.38, PageID 27). That section, 38 U.S.C. § 4311(a) - (c), makes it impermissible for an

  employer to deny employment benefits to a service-member employee, take any adverse action

  against any employee because of their service membership, or retaliate against an employee for

  asserting USERRA rights. Plaintiff states his conclusion that the County harmed him in variety of


                                                   11
Case 2:20-cv-02407-JPM-cgc Document 17-1 Filed 07/01/20 Page 12 of 18                           PageID 93




 different ways. (See, e.g., ECF No. 1, ¶5.38, PageID 27-28). But none of these allegations rises

 above “unadorned, the-defendant-unlawfully-harmed-me accusation[s],” and each is insufficient

 to state a plausible claim for relief. Ashcroft, 556 U.S. at 678.

         The alleged criminal investigation of Plaintiff was not an employment action and does not

 implicate USERRA protection. Only employers can take an employment action that triggers

 USERRA liability. 38 U.S.C. § 4311(a) - (c); see also, Kassel v. City of Middleton, 272 F.Supp.3d

 516, 531 (S.D. New York, 2017) (individuals who were not “employers” for USERRA purposes

 were not subject to suit under the statute). Under USERRA, an “employer” is “any person . . . that

 pays salary or wages for work performed or that has control over employment opportunities.” 38

 U.S.C § 4303(4)(A). This can include a manager to whom “the employer has delegated the

 performance of employment-related responsibilities.” 38 U.S.C § 4303(4)(A)(i). No one involved

 in initiating or carrying out the criminal investigation fits this definition.

         Specifically, Plaintiff never alleges that Detective Jason Valentine acted in the role of an

 “employer” for the purposes of a USERRA claim. Plaintiff states that, after the criminal

 investigation had already begun, Detective Valentine added Plaintiff’s name to the criminal

 inquiry. (ECF No. 1, ¶4.37, PageID 8). Plaintiff never alleges that Detective Valentine or any other

 participant in the criminal investigation paid his salary or controlled his employment opportunities.

 Plaintiff has stated no facts that support the proposition that the criminal investigation, itself, was

 carried out by an employer. Therefore, Plaintiff cannot maintain a claim for relief under USERRA

 for any harm that allegedly occurred because of the criminal investigation. See Kassel, 272

 F.Supp.3d at 530 (defendants who had not taken any employment actions relative to the plaintiff

 were not proper parties to a USERRA suit and should be dismissed from the action).3


 3
   Indeed, in the previous case brought by the same counsel (the facts of which Plaintiff has incorporated
 into this Complaint), based on the agreement of the parties at the pre-trial conference the Court noted “I

                                                    12
Case 2:20-cv-02407-JPM-cgc Document 17-1 Filed 07/01/20 Page 13 of 18                               PageID 94




           Further, despite Plaintiff’s claims to the contrary, the County did not charge Plaintiff with

 any crime, ever. The County, as a municipality, does not have the power to charge anyone with a

 felony in the state of Tennessee. The power to charge Tennessee citizens with crimes in the state’s

 courts is statutorily designated to the district attorneys general. Tenn. Code. Ann. § 8-7-103(1).

 Bringing criminal charges against Plaintiff was not an action, employment or otherwise,

 undertaken by the County. The fact that the local district attorney decided to charge Plaintiff with

 a felony for allegedly defrauding his employer does not support Plaintiff’s claim for USERRA

 relief.

           Similarly, the internal audit in this case cannot be deemed to be an adverse employment

 action. An adverse employment action must cause the denial of “initial employment,

 reemployment, retention in employment, promotion, or any benefit of employment” to a service

 member in order to be actionable under USERRA’s anti-discrimination provisions. 38 U.S.C. §

 4311(a). Plaintiff never alleges any facts that show the audit caused any change whatsoever to his

 employment status and benefits. The mere existence of the audit, in and of itself, does not support

 USERRA liability.

           Finally, Plaintiff has not stated any facts, whatsoever, that would support a claim

 specifically for retaliation under USERRA. Retaliation is a specific and separate cause of action

 under the statute. Compare 38 U.S.C. § 4311(a); 38 U.S.C. § 4311(b). An employer can only be

 liable for retaliation if they take adverse action against an employ after said employee “(1) has




 think everybody’s agreeing that . . . the arrest itself is not an adverse employment action…it’s negative, but
 in this case … I don’t think - - any different than if you were a - - an employee at St. Jude and you were
 arrested but then later terminated. It would be the termination that was the adverse employment action.”
 (Case 2:18-cv-02531-JPM-cgc, ECF No. 93, Page ID 1276). To the extent that the Court deems citation to
 this or any other filing in the previous lawsuit to be outside the pleadings for purpose of a Rule 12 motion,
 Defendants request that the Court disregard said documents. This will not impact Defendants’ arguments
 in this matter.

                                                      13
Case 2:20-cv-02407-JPM-cgc Document 17-1 Filed 07/01/20 Page 14 of 18                          PageID 95




  taken an action to enforce a protection afforded any person under this chapter, (2) has testified or

  otherwise made a statement in or in connection with any proceeding under this chapter, (3) has

  assisted or otherwise participated in an investigation under this chapter, or (4) has exercised a right

  provided for in this chapter.” 38 U.S.C. § 4311(b). Plaintiff makes the unsupported statement that

  the County retaliated against him “after he took action to enforce protections afforded to him under

  USERRA.” (ECF No.1, ¶5.38, PageID 27). Plaintiff never identifies what acts he took to “enforce”

  his USERRA protections. He cannot, therefore, obtain relief for retaliation.

iii. Any claim for damages beyond September 16, 2016 should be dismissed and barred due to
     Plaintiff’s failure to mitigate his damages.

         Plaintiff voluntarily chose not to return to his job, despite affirming in the Settlement

  Agreement that he would do so. Plaintiff alleges his employment with Defendant was terminated

  on April 7, 2015. (ECF No. 1, ¶4.48, PageID 9). On August 3, 2016, Plaintiff entered into a

  Settlement Agreement under which his “reinstatement date shall be September 16, 2016.” (ECF

  No. 1-1, ¶1, PageID 31). Plaintiff executed this document, with a Notary Public present, having

  acknowledged that “I, SEDRIC WARD, HAVE READ THE FOREGOING COMPROMISE

  AND SETTLEMENT AGREEMENT, BY AFFIXING MY SIGNATURE HEREUNDER, I

  FULLY UNDERSTAND AND VOLUNTARILY AGREE TO BE LEGALLY BOUND BY THIS

  AGREEMENT.” (Id. at PageID 33).

         Despite having entered into this agreement, Plaintiff claims he had fears of things he

  thought may happen in the future, and did not return to work. (See ECF No. 1, ¶¶4.74-4.76, PageID

  13). Plaintiff makes no allegations that anything that happened between the time he executed the

  document on August 3, 2016, and the reinstatement date of September 16, 2016 created these

  speculative and vague fears.




                                                    14
Case 2:20-cv-02407-JPM-cgc Document 17-1 Filed 07/01/20 Page 15 of 18                           PageID 96




          The Complaint, and notarized Settlement Agreement executed by Plaintiff that is attached

  to it, show that Plaintiff was offered reinstatement to his position effective September 16, 2016.

  Plaintiff agreed to that reinstatement. After entering into that agreement, Plaintiff then voluntarily

  chose to not return to his job, thereby failing to mitigate the damages he now seeks.

          Courts have applied the general employment discrimination litigation principle that an

  employee has a duty to mitigate his damages to USERRA cases. See Johnson v. Guerrieri Mgt.

  Inc., 437 Fed. Appx. 853, 856 (11th Cir. 2011) (citing Ford Motor Co. v. E.E.O.C., 458 U.S. 219,

  231 (1982)); accord Campbell v. Catholic Community Servs of W. Washington, 2012 WL 600725,

  at *3 (W.D. Wash. Feb. 22, 2012).

          In this case, Plaintiff accepted an offer of reinstatement, and then, after doing so, changed

  his mind and did not return to his position. Unlike some cases where an individual is offered a

  position and declines, Plaintiff here actually accepted the offer and after the fact chose not to return

  to work. Plaintiff points to nothing that happened after he entered into the agreement that would

  make returning to his position untenable or that would have caused him to be “terrified”. (See ECF

  No. 1, ¶4.76, PageID 13). Plaintiff should not be able to seek damages for back or front pay for

  any period of time beginning on or after September 16, 2016, as he failed to mitigate his damages

  by returning to his job at that time, and Defendant requests that all such claims be dismissed with

  prejudice and/or barred.

iv. Any claim for damages not allowed by USERRA should be dismissed.

          Although Plaintiff’s Complaint does not specifically seek punitive damages or damages

  for emotional distress, allegations in the pleading appear to be an attempt to state a case for

  damages not permitted under USERRA.




                                                    15
Case 2:20-cv-02407-JPM-cgc Document 17-1 Filed 07/01/20 Page 16 of 18                            PageID 97




         “USERRA does not authorize damages for emotional distress. The remedies under

 USERRA are limited to (A) a court order requiring the employer to comply with USERRA; (B)

 compensation for ‘any loss of wages or benefits’; and (C) liquidated damages for willful violations,

 equal to the amount of lost wages or benefits.” Norris v. Franciscan Physician Network / Specialty

 Physicians of Illinois, 2018 WL 4205415, at *6 (N.D. Ill. Sept. 4, 2018) (citing 38 U.S.C. §

 4323(d)).

         The Complaint contains numerous allegations that are irrelevant to alleged lost wages and

 benefits, and which appear to demonstrate the emotional or financial impact of the alleged

 violations claimed by Plaintiff. (See, e.g., ECF No. 1, ¶¶ 4.55(C)-I, PageID 10). Defendant requests

 that any claims for emotional distress or punitive damages be dismissed with prejudice from this

 case, as they are not permitted under USERRA.

v. The Shelby County Sheriff’s Office is not a proper party.

         Plaintiff fails to state a claim against the Shelby County Sheriff’s Office, as it is not a

 separate entity subject to suit.4 (See, e.g., Gauldin v, Dyersburg Police Dept., 2019 WL 3850540,

 at *2 (W.D. Tenn. August 15, 2019); Grace v. City of Ripley, Tenn., 2017 WL 835206, at *5 (W.D.

 Tenn., March 2, 2017) (quoting Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994) (“[T]he

 Police Department is not an entity which may be sued . . . [thus, the] County is the proper party to

 address the allegations of . . . [the] Complaint.”); see also Woodard v. Shelby Co. Div. of

 Corrections, 2009 WL 10664200, at *4 (W.D. Tenn. Jan. 28, 2009).

         A lawsuit against the Shelby County Sheriff’s Office is properly directed towards Shelby

 County Government. In this case, Shelby County Government (sued as “Shelby County”) is



 4
  This issue was raised in the Prior Lawsuit, and the Shelby County Sheriff’s Office was dismissed following
 the scheduling conference after discussion and agreement of the parties’ counsel. See 2:18-cv-02531-JPM-
 cgc, ECF No. 24, Page ID 179 (“Order Dismissing Duplicative Defendants”).

                                                     16
Case 2:20-cv-02407-JPM-cgc Document 17-1 Filed 07/01/20 Page 17 of 18                     PageID 98




 already a named defendant. For these reasons, the claims against Shelby County Sheriff’s Office

 Defendant requests that the claims against Shelby County Sheriff’s Office be dismissed with

 prejudice.

                                              Respectfully submitted,

                                              /s/ Jasen M. Durrence
                                              JASEN M. DURRENCE (#33275)
                                              R. JOESEPH LEIBOVICH (#17455)
                                              Attorneys for Shelby County
                                              SHELBY COUNTY ATTORNEY’S OFFICE
                                              160 North Main Street, Suite 950
                                              Memphis, TN 38103
                                              (901) 222-2100
                                              jasen.durrence@shelbycountytn.gov
                                              joe.leibovich@shelbycountytn.gov


                                       Certificate of Service

        I certify that the foregoing is being filed via the Court’s ECF system this 1st day of July,
 2020, for service on all persons registered in connection with this case, including:

  Robert W. Mitchell                               Thomas G. Jarrard
  Robert Mitchell, Attorney at Law, PLLC           Law Office of Thomas G. Jarrard, PLLC
  1020 North Washington Street                     1020 North Washington Street
  Spokane, WA 99201                                Spokane, WA 99201



                                                      /s/ Jasen M. Durrence_________




                                                 17
Case 2:20-cv-02407-JPM-cgc Document 17-1 Filed 07/01/20 Page 18 of 18   PageID 99




                                       18
